*995Memorandum. The judgment of the Appellate Division should be reversed and the orders of respondent adjudging each of the petitioners in criminal contempt vacated.
In the circumstances disclosed in this record none of the petitioners was accorded an opportunity to make any statement on his own behalf or otherwise to be heard. That each was afforded an opportunity to leave the courtroom before being held summarily in contempt did not serve this purpose. In short, none of the petitioners received the minimum procedural rights to which he was entitled under our holding in Matter of Katz v Murtagh (28 NY2d 234, esp 238).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Judgment reversed, without costs, and the orders of respondent vacated in a memorandum.